Citation Nr: 0634861	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  98-15 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.

2.	Entitlement to service connection for a psychiatric 
disability.

3.	Entitlement to service connection for residuals of head 
trauma.

4.	Entitlement to service connection for headaches secondary 
to head trauma.

5.	Entitlement to a rating higher than 10 percent for 
maxillary sinusitis.

6.	Entitlement to an increased (compensable) rating for a scar 
over the eye in the right frontal region.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
January 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from May 1998 and January 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The former rating decision denied 
claims for higher ratings for maxillary sinusitis and a scar 
in the right frontal region, and determined that new and 
material evidence had not been received to reopen a claim for 
service connection for a psychiatric disorder.  More 
recently, the RO    also denied service connection for 
residuals of head trauma, and headaches secondary to head 
trauma.  While the appeal was pending, the veteran and his 
spouse provided testimony before a local hearing officer in 
January 1999,            and again at a November 2002 
hearing.     




Previously, in November 2001, the Board remanded this case 
for further evidentiary development.  The case was again 
remanded in June 2004 in order to schedule the veteran for a 
hearing at the RO before undersigned Veterans Law Judge (VLJ) 
of the Board (also referred to as a "travel Board" 
hearing).  This hearing was held in May 2006 before the 
undersigned VLJ.  During the hearing, the veteran submitted 
additional evidence (statements from various private treating 
physicians), with a waiver of the right to RO initial 
consideration of this evidence.  See 38 C.F.R. §§ 20.800 
(2006).  

The Board has determined that there is sufficient basis upon 
which to decide the claims for higher ratings for sinusitis 
and a scar over the right eye, and the     petition to 
reopen.  However, the remaining claims for service connection 
attributable to a claimed head injury, as well as claim for 
service connection for a psychiatric disorder on the merits 
(following the reopening of that claim) require additional 
evidentiary development.  So they are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  VA will notify 
the veteran if further action is required on        his part.

Additionally, the Board notes that, through his September 
1999 correspondence,  the veteran raised the issues of 
entitlement to service connection for scars on the region of 
the right nose and right lips, and as well as compensation 
benefits under 38 U.S.C.A. § 1151 (West 2002) for a deviated 
septum (below the right eye) following a surgical procedure 
at a VA medical facility.  These additional claims, however, 
are not currently before the Board.  See 38 C.F.R. § 20.200 
(2006).     They have not been adjudicated by the RO in the 
first instance, much less denied and timely appealed, so they 
are referred to the RO for appropriate development  and 
consideration.






FINDINGS OF FACT

1.	The RO has provided the veteran with comprehensive notice 
regarding the procedures under the Veterans Claims Assistance 
Act (VCAA) for the evidentiary development of the claims for 
service connection various residuals of head trauma and for 
increased ratings, and his petition to reopen the claim for 
service connection for a psychiatric disorder.  Moreover, 
all relevant evidence necessary for an equitable disposition 
of these matters has been obtained.

2.	Through its December 1971 rating decision, the RO denied 
the veteran's  original claim for service connection for a 
nervous condition -- he was notified of that determination 
through correspondence sent later that month.  

3.	At least some of the additional evidence which has been 
received since then, however, is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.

4.	Since October 3, 2000, the veteran's maxillary sinusitis 
has involved at least    six non-incapacitating episodes per 
year, and has been characterized by headaches, pain, and 
purulent discharge or crusting.     

5.	The veteran's scar over the eye, in the right frontal 
region, meets the rating criteria pertaining to disfigurement 
of the head, face or neck, with one characteristic of 
disfigurement, that of a scar at least one-quarter inch wide, 
in accordance with the revised version of Diagnostic Code 
7800 (effective August 30, 2002).  









CONCLUSIONS OF LAW

1.	The criteria are met for a higher 30 percent rating, but 
no greater, for maxillary sinusitis as of October 3, 2000.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, and 4.97,        
Diagnostic Code (DC) 6513 (2006).

2.	The criteria are met for a 10 percent rating, but no 
greater, for a scar over the eye in the right frontal region.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002);                  38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, and 4.118,               DC 7800-7805 (in effect prior 
to and as of August 30, 2002).

3.	The December 1971 rating decision denying the claim for 
service connection for a psychiatric disorder has become 
final.  38 U.S.C.A. § 7105(c) (West 2002);        38 C.F.R. 
§§ 3.104, 20.201 (2006).

4.	Some of the additional evidence received since that May 
2002 decision is       new and material and hence, the claim 
should be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.
Upon receipt of an application for "service connection" (as 
well as petition to reopen a previously denied claim for 
service connection, and/or for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim. When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In accordance with the above-referenced requirement as to 
what will constitute satisfactory and content-specific VCAA 
notice, the veteran has received several relevant notice 
letters during the course of the appeal informing him of the 
procedures for the evidentiary development of his claims.  
Through that correspondence, along with the October 1998 
statement of the case (SOC) in regard to his claims for 
increase and petition to reopen, and subsequent supplemental 
SOCs (SSOCs), the veteran has been provided an explanation as 
to the criteria set forth under the Pelegrini II decision for 
sufficient VCAA notice.

The record indicates that through a December 2001 letter 
pertaining to claims for increased ratings for maxillary 
sinusitis and scar over the right eye, and petition to 
reopen, the RO explained the general criteria for 
demonstrating entitlement to those benefits.  He was also 
informed as to the mutual obligation between VA and himself 
to obtain all further evidence relevant to the disposition of 
these matters. See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  In this regard, that correspondence explained 
that VA would assist him in obtaining pertinent records 
treatment from any VA facility, or private physician or 
hospital, to the extent not already on file.  Copies of VA 
Form 21-4142 were enclosed, upon which the veteran could 
identify any relevant sources of treatment obtained.

Also, the October 2002 SSOC set forth the relevant criteria 
under the VA           rating schedule involving the 
evaluation of the dermatological and respiratory disabilities 
at issue, including setting forth both the former and revised 
provisions for rating scars under 38 C.F.R. § 4.118.  That 
document also included citation to  38 C.F.R. § 3.159, 
the regulation that sets forth the procedures by which VA       
will assist a claimant in the development of a claim for 
compensation benefits. Based upon these notice documents, the 
first three elements of the Pelegrini II analysis were 
effectively met.  

While these notice documents satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, none of those letters that were provided to the 
veteran included the specific language of the "fourth 
element" mentioned above.  However, the veteran has received 
sufficient explanation as to how to provide further relevant 
evidence, such that the intended purpose of this final 
element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although none of the VCAA notice letters provided to 
the veteran contained the precise language specified in 38 
C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The May 2006 correspondence that 
was issued to the veteran, and which as discussed below, 
also informed him of the disability rating and effective 
date elements of his claims, included language requesting 
that if he had any additional evidence or information to 
support his claims, to provide this to the RO.  So a more 
generalized request with the precise language outlined in           
§ 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.   VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2004), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Furthermore, the above-referenced May 2006 letter from the 
AMC informing the veteran of the re-certification of this 
case to the Board, as stated, included an addendum that set 
forth a comprehensive explanation of the disability rating 
and effective date elements of a claim on appeal for VA 
benefits, consistent with the recent holding in 
Dingess/Hartman.  Thus, the veteran has been sufficiently 
apprised of the disability rating and effective date elements 
of his claims, as required under the Dingess/Hartman 
decision.  

In addition to the information identified above concerning 
the content of the notice provided, there is also the 
requirement that the relevant VCAA notice have been sent to 
the claimant in a timely manner.  Under the Pelegrini II 
decision,                 as indicated, VCAA notice is 
considered timely when sent prior to issuance of      the 
rating decision on appeal.  Here, the timing of the November 
2002 letter sent by the RO with reference to the claimed 
headaches and other residuals of a head trauma, was not 
consistent with the standard under the Pelegrini II decision,    
since it did not precede the issuance of the May 1998 rating 
decision on appeal -- representing the initial adjudication 
of those claims.  Likewise, the May 2006 correspondence 
requesting any additional evidence to support these claims, 
was also clearly received afterwards.  However, bear in mind 
the VCAA had not yet been enacted at the time of the 1998 
rating decision.  So the RO could not have possibly complied 
with the requirement that VCAA notice precede the initial 
adjudication of the claim, because the VCAA did not yet even 
exist.                     See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App.       at 
120.  Moreover, in Pelegrini II, the Court clarified that in 
cases, as here, where the VCAA notices were not issued until 
after the initial adjudication in question, VA does not have 
to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.             See 
Mayfield, 19 Vet. App. at 128, rev'd on other grounds, 444 
F.3d 1328         (Fed. Cir. 2006). 
  
The record reflects that the RO has taken sufficient measures 
to provide the veteran with detailed VCAA notice, 
notwithstanding the timing of these notice letters.  
Following the December 2001 letter pertaining to his claimed 
psychiatric condition, and the evaluation of his sinusitis 
and right frontal scar, he has submitted several reports from 
private physicians concerning these conditions, including an          
April 2006 summary of his condition over the previous six 
years, in addition to numerous personal statements.  Also, he 
has provided an April 2006 VCAA notice response form in which 
he indicated that he had no further information and evidence 
to present to substantiate his claims.  He has not identified 
any additional remaining evidence in response to the recently 
issued May 2006 correspondence. For these reasons, the Board 
finds that, regardless of the timing of the subsequent VCAA 
notice letter, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield,   19 Vet. App. at 128, 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Moreover, in considering and adjudicating the veteran's 
claims on appeal,           VA has undertaken appropriate 
action to comply with the duty to assist him.       This has 
included obtaining the veteran's service medical records 
(SMRs),           and VA outpatient and hospitalization 
records.  The veteran has also undergone numerous VA 
examinations in connection with the claims under review.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support 
his claims,              the veteran has provided relevant 
records of treatment from several private treatment 
providers, in addition to numerous personal statements, and                   
lay statements from an individual with whom he served.  He 
has also provided testimony during January 1999 and November 
2002 hearings before a local hearing officer at the RO, and 
at a May 2006 travel Board hearing. 




In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Law, Regulations and Analysis

A.	Petition to Reopen

Service connection may be established for any current 
disability that is the result of a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).

Certain conditions involving what are generally recognized 
as diseases of               a chronic nature, such as 
mental disorders categorized as a psychosis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one-year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  A recent regulatory 
amendment to these provisions     as they concern 
psychiatric disorders, defines the term "psychosis" as 
including     a list of several disorders set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Text Revision, of the American Psychiatric 
Association (DSM-IV-TR).  See 71 Fed. Reg. 42,758-42,760 
(effective August 28, 2006, to be codified at 38 C.F.R. § 
3.84).  

The RO previously considered and denied the veteran's 
original claim for service connection for a psychiatric 
disorder, in a December 1971 rating decision.  It was then 
observed that the results of a September 1971 VA medical 
examination, included a diagnosis of an anxiety reaction, 
mild.  There was no indication, however, of treatment at any 
point in service for a psychiatric condition,     including 
on his examination for purposes of separation.  Accordingly, 
the claim was denied on the justification of the absence of 
competent evidence of a mental health disorder in service, or 
otherwise associated with the diagnosed           "anxiety 
reaction" with his service.  

The RO subsequently informed him of the denial of his claim, 
through correspondence issued to him later that month.  The 
veteran did not take any action to appeal that determination.  
So the December 1971 rating decision became final and binding 
on him based on the evidence then of record.  See U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.204 
(2006).  Furthermore, this,      in turn, means there must be 
new and material evidence since that decision to reopen his 
claim and warrant further consideration of it on a de novo 
basis.            38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 
3.156 (2006); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's December 1971 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to 
reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen his claim was received in October 1997, 
before this cutoff date.  So the previous version of 38 
C.F.R. §3.156(a) (2001), providing the former definition of 
new and material evidence, applies to his   current appeal.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously 
submitted that bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative or redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
In the Hodge decision, the Federal Circuit Court noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to convince 
VA to grant a claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

Since the date of issuance of the December 1971 RO decision 
denying            service connection for a psychiatric 
disorder, several additional items of evidence have been 
added to the claims file, and some of which directly pertain 
to the claim under consideration.  This consists of VA 
hospitalization and outpatient treatment records dated from 
October 1974 up until the present time period; the reports of   
VA mental health status examinations; evaluation reports from 
private psychiatrists dated from February 1979, October 1998, 
January 1999 and December 1999;       and private medical 
records involving treatment primarily for various physical 
conditions, with intermittent references to psychiatric 
symptoms, from the          late-1990s up until the present.  
The veteran has also provided testimony at          RO 
hearings in January 1999 and November 2002, and a May 2006 
travel Board hearing, in addition to lay statements from an 
individual with whom he served,                  from June 
1975 and December 1997.   






Considering this newly received evidence, there are 
sufficient findings of record that pertain to the issue of 
whether the veteran's psychiatric disorder is service-related 
(i.e., the issue of medical nexus), as to warrant reopening 
his claim.  In particular, Dr. M., a psychiatrist at a 
private clinic, in his February 1979 correspondence indicated 
that he had provided treatment to the veteran for a condition 
diagnosed as chronic undifferentiated schizophrenia since 
November 1978, and further, that in  his opinion the 
veteran's mental condition began during his military service, 
and he should be considered eligible for service connection.  
The above opinion addresses the likely etiology of a 
diagnosed psychiatric disorder in a manner that is favorable 
to the veteran's claim -- and such evidence was not 
previously of record at the time the claim was denied in 
December 1971.  Notwithstanding also that the evidentiary 
foundation for this opinion is not directly apparent, 
including whether based on self-reported history or more 
objective information, the credibility of this statement is 
presumed when determining whether to reopen a claim.  See 
Justus, 3 Vet. App.     at 513.

In addition, during the time period since the December 1971 
denial of his      original claim, there are other sources of 
evidence obtained which provide further support as to the 
basis for reopening his claim.  A June 1975 lay statement 
from an individual who stated he had served in the same unit 
with the veteran, indicated that while the unit was stationed 
in Vietnam, an incident occurred in which the veteran had an 
apparent nervous breakdown.  He further recalled that the 
veteran was then hospitalized for a period of two weeks.  
Also, his October 1997 statement reiterates the description 
of this incident.  Generally, while evidence consisting of 
lay statements will not provide a tenable basis for reopening 
a previously denied claim, in the absence of objective 
findings (see Moray v. Brown, 5 Vet. App. 211 (1993)), these 
statements represent credible accounts of prior events, and 
also provide  further substantiation of a potential mental 
condition in service when evaluated in conjunction with the 
aforementioned psychiatrist's statement.        




So new and material evidence has been presented that merits 
reopening of the   claim for service connection for a 
psychiatric disorder.  See, e.g., Hickson v. West, 11 
Vet. App. 374, 378 (1998).  The readjudication of the 
underlying claim for service connection will be deferred, 
however, pending the further development directed in the 
remand section below.  

B.	Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2006).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2006).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  









1.	Maxillary Sinusitis

The veteran is presently in receipt of disability 
compensation at the 10-percent level for his maxillary 
sinusitis, which has been evaluated under the provisions of          
38 C.F.R. § 4.97, DC 6513, for maxillary sinusitis, chronic.  
Under that     diagnostic code, a 10 percent evaluation will 
be assigned where there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.         A 30 percent evaluation is warranted where 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.     The maximum 
assignable schedular rating of 50 percent corresponds to 
sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinuses, and 
purulent discharge or crusting after repeated surgeries.  A 
note to that criteria provides that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  See DC 6513 (2006).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

In accordance with the above rating criteria, and resolving 
all reasonable doubt in the veteran's favor, a higher 30 
percent evaluation is warranted for maxillary sinusitis, 
effective from October 3, 2000.  As indicated, a 30 percent 
rating will be assigned pursuant to DC 6513 where there is 
evidence of three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or more 
than six non-incapacitating episodes per year, along with 
headaches, pain, and purulent discharge or crusting.  
Of essential significance in applying that criteria, amongst 
other relevant medical evidence of record, is an April 2006 
statement from the veteran's private treating physician in 
which he certified that the veteran had been under his care 
since October 3, 2000, and during that timeframe had a 
history of recurrent exacerbations of acute sinusitis, with 
approximately 6 to 8 episodes per year.  This statement 
corresponds to several components of the 30 percent rating 
criteria, and additionally, there are treatment reports on 
file over the previous several years which further 
corroborate the severity of his disability over that period.  
There are detailed private treatment records from August 2005 
to April 2006, for instance, which show treatment for 
sinusitis with the frequency identified (on at least six 
occasions), one of which required hospital admission, and 
which each involved symptoms such as headaches, cough, 
purulent phlegm, and maxillary area pain.      

Prior to that time period, there were additional findings 
consistent with this level of severity, including VA clinical 
records between October 2001 and November 2002 that 
documented several continuing episodes of sinusitis, with 
headaches and nasal discharge and obstruction, and on various 
instances a clinical assessment of "sinusitis, 
uncontrolled."  Also, a November 2002 letter from the same 
medical practitioner who offered the subsequent April 2006 
statement, indicates that the veteran had continued chronic 
sinusitis, with recurrent episodes, without necessarily 
identifying the frequency of these episodes.  The veteran's 
testimony during a January 1999 RO hearing, also includes his 
account of having experienced repeated episodes of his 
sinusitis condition, with continuing symptoms of nasal 
congestion, frequent headaches, and his eyes swelling shut.  
In summary, notwithstanding that the evidence documenting 
treatment for sinusitis between 2000 and 2005 is not as 
comprehensive as more recent records, it is still entirely 
consistent with the       April 2006 assessment of the 
severity of his condition.  So a 30 percent rating should be 
assigned for the veteran's chronic maxillary sinusitis, as of 
the October 3, 2000 date of onset of this degree of 
symptomatology identified by his treating physician.   

It also briefly warrants discussion that following the 
increase to a 30 percent disability rating from the date 
specified, the relevant findings were not supportive  of 
higher rating before that period.  This includes the report 
of a February 1999 examination that indicated that the 
veteran did not appear to experience tenderness, purulent 
discharge or crusting as a symptom of his disability.  He 
utilized medication for headaches related to sinusitis.  
There was no documentation of maxillary pain.  Also, there 
was no finding then of record documenting the frequency of 
exacerbations of sinusitis.  There is also no objective 
support for the assignment of the highest available 50 
percent rating, in the absence of a history of radical 
surgery with chronic osteomyelitis, or near constant 
symptomatology following repeated surgical procedures.  

A 30 percent evaluation, under the provisions of the VA 
rating schedule, therefore is granted effective October 3, 
2000.   

2.	Scar, Right Frontal Region.

Effective August 30, 2002, VA revised the schedular rating 
criteria for the evaluation of skin disorders, to include 
for scars.  See 67 Fed. Reg. 49,596 (2002) (codified at 38 
C.F.R. § 4.118).    

Pursuant to Supreme Court and Federal Circuit precedent, when 
a law or regulation changes while a claim for compensation 
benefits is pending, VA must first determine whether the 
statute or regulation identifies the types of claims to which   
it applies.  Where that statute or regulation is silent, 
VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely retroactive effects.  If so, VA ordinarily should 
not apply the new provision to the claim.  If there are no 
resulting retroactive effects, VA ordinarily must apply the 
new provision -- however, at no point prior to the effective 
date of that provision.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).    See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 
VAOPGCPREC 3-2000     (Apr. 10, 2000).  The previous version 
of a statute or regulation, if more favorable, may still be 
applied prospectively without any such limitations as to the 
effective date of the revised criteria.  


Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7800 for scars, disfiguring, head, face or neck, 
provided that a noncompensable (i.e., 0 percent) evaluation 
was assigned where there was slight disfigurement.  A 10 
percent rating was warranted for a moderate scar, that was 
disfiguring.  A 30 percent rating was warranted for a severe 
scar, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A maximum available 
rating of 50 percent corresponded to scarring with complete 
or exceptionally repugnant deformity of  one side of the face 
or marked or repugnant bilateral disfigurement.  

A note to that rating criteria provided that when in addition 
to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the               
50 percent rating under Code 7800 may be increased to 80 
percent, the 30 percent  to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.

DC 7803 provided for a 10 percent rating for scars that were 
superficial, poorly nourished, with repeated ulcerations. 
Diagnostic Code 7804 provided for a 10 percent rating for 
scars that were superficial, tender, and painful on objective 
demonstration.  DC 7805 provided that other scars (not 
falling within the criteria of DC 7800 through 7804) were to 
be rated on the basis of limitation of function of the part 
affected.

Under the rating criteria effective August 30, 2002, the 
revised version of DC 7800 provides for a 10 percent rating 
where there is one characteristic of disfigurement. A 30 
percent rating is warranted for disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes, ears, cheeks, or lips),   
or with 2 or 3 characteristics of disfigurement.  A 50 
percent rating is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of 2 features 
or paired sets of features, or with 4 or 5 characteristics of 
disfigurement.              The characteristics of 
disfigurement for purposes of evaluation the above criteria, 
consist of:  scar of 5 or more inches in length, scar of at 
least one-quarter inch wide, surface contour of the scar is 
elevated or depressed, scar adherent to underlying tissue, 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches, abnormal skin texture in an area exceeding six square 
inches, underlying soft tissue missing in an area exceeding 
six inches square, or indurate and inflexible skin in area 
exceeding six inches square.  

Under the revised version of DC 7803, a scar that is 
superficial and unstable warrants the assignment of a maximum 
10 percent rating.  The revised version of  38 C.F.R. § 4.118 
further provides that a scar that is superficial and painful 
on examination warrants the assignment of a 10 percent 
rating.  38 C.F.R. § 4.118,   DC 7804 (effective August 30, 
2002).  

Also, 38 C.F.R. § 4.118, DC 7805 provides that other scars 
(not covered in          DC 7800 through 7804) are to be 
rated on the basis of limitation of function of     the 
affected part.

Presently, on review of the relevant findings obtained 
pertaining to the veteran's scar over the eye, on the right 
frontal region, there is sufficient basis for assignment of a 
10 percent disability evaluation as of August 30, 2002, the 
date of the      above-noted revision to the applicable 
rating criteria.  This is in accordance with  the revised 
version of DC 7800, applying to the evaluation of scars 
present in the head, face or neck regions.  Having considered 
the medical evidence from the point in time of this 
regulatory revision, the veteran has met the objective 
criteria for the assignment of a 10 percent rating under that 
diagnostic code.  As stated,                   a 10 percent 
disability evaluation corresponds to when there is at least 
one characteristic of disfigurement attributable to the scar 
that is under evaluation for rating purposes, and based upon 
review of those characteristics directly set forth within the 
rating criteria itself.       

There is initially for review, around the general time period 
that the revised criteria took effect, an April 2002 VA 
examination report specifically for the evaluation of scars, 
that indicated the presence of a right superior frontal area 
scar above the eyebrow, of dimensions of 4-cm by 2-cm.  
However, a subsequent notation was made to the examination 
form to the effect that the actual dimensions of this area of 
scaring area was 4-cm by 2-mm.  It was otherwise observed 
that the scar was nontender, had no adherence, and had a 
smooth texture with no ulcerations or breakdown of skin.  The 
examiner stated that the scar appeared to be mildly 
disfiguring.  

However, in a subsequent examination by this same physician, 
conducted in December 2002, additional measurements reflected 
that there was a right forehead scar of 6-cm by 4-cm, and 
right cheek scar of 4-cm by 2-cm.  The further information 
provided indicated substantially similar findings to those 
previously noted.  The objective measurements as to the area 
of the veteran's                 service-connected scar 
(located on the right side of his forehead), however, 
correspond to one of the characteristics of disfigurement as 
set forth under the rating criteria under the revised DC 
7800, that of a scar of at least one-quarter inch wide.  
These more recent findings also confirm the extent of this 
service-connected condition, notwithstanding prior findings 
obtained on the previous April 2002 evaluation.  Hence, a 10 
percent rating should be assigned as of August 30, 2002.    
 
This higher evaluation having been determined to be 
warranted, it also should be noted that the record does not 
present the basis for an even higher rating at any point.  
Under DC 7800, since August 2002, the veteran does not have 
scarring of the right forehead with palpable tissue loss, or 
gross distortion or asymmetry of one feature or paired set of 
features, and as a result, the next higher 30 percent rating 
under that code is not warranted.  There is no observed 
limitation of function due to the service-connected scar, 
another potential basis under the revised criteria for a 
rating above 10 percent.  In addition, for the period prior 
to August 30, 2002, the criteria for a compensable rating 
under the former DC 7800 for a moderate scar were not met, 
because the extent of scarring on VA examination was 
consistently characterized as slightly disfiguring.  The 
criteria also were not met for a higher evaluation under the 
diagnostic codes pertaining to superficial scars with 
ulceration or that were painful, or otherwise involving 
limitation of function.  DCs 7803-7805. 

Accordingly, a higher 10 percent evaluation for the veteran's 
service-connected  scar over the eye in the right frontal 
region is granted, as of August 30, 2002.  


3.	Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected maxillary 
sinusitis, or scar over the eye in the right frontal region 
has caused him marked interference with employment, meaning 
above and beyond that contemplated by his current schedular 
rating, or necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown,        9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

ORDER

The petition to reopen the claim for service connection for a 
psychiatric disability  is granted, subject to the Board's 
further development of the evidence concerning this claim in 
the remand that follows.

A 30 percent rating for maxillary sinusitis is granted, 
effective from               October 3, 2000.

A 10 percent rating for a scar over the eye in the right 
frontal region is granted, effective from August 30, 2002.








REMAND

Considering first, the claim which the Board has reopened for 
service connection for a psychiatric disorder, in conjunction 
with the further development of the claim, and prior to 
readjudication on the merits, the veteran should undergo 
another       VA examination to address the likely etiology 
of that condition, and whether it is found to be of service 
origin.  As indicated previously, a February 1979          
private psychiatrist's opinion which provided the basis for 
reopening the claim, indicated a diagnosis of chronic 
undifferentiated schizophrenia, and opined that the veteran's 
mental condition began during service.  A February 1999 VA 
mental health examination resulted in a diagnosis of a 
similar condition

Also, while SMRs are generally absent for any mental disorder 
therein, there is relevant lay evidence as to possible 
symptoms shown during service.  The veteran testified as to 
the occurrence of an incident in which while in Vietnam, he 
was unable to present his identification badge to guards and 
military police stationed outside his base, and was 
subsequently physically harassed and verbally threatened.  He 
has identified this incident as the point at which there was 
the onset of mental health-related symptoms.  A June 1975 lay 
statement from an individual who had served in the same unit 
with the veteran, indicated that while the unit was stationed 
in Vietnam, an incident occurred in which the veteran had an 
apparent nervous breakdown, and was then hospitalized for a 
period of two weeks for psychiatric treatment.  (This 
individual reiterated his account of these events in an          
October 1997 statement.)  Hence, there is competent evidence 
from the veteran and this former serviceman, of their 
observations of events with a reasonable likelihood of an 
association with a psychiatric condition.  It should be 
emphasized that the absence of direct documentation of head 
trauma does not preclude further investigation into the 
etiology of his claimed disorders, given his credible 
statement describing the incident.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336         (Fed. Cir. 2006) 
(where lay evidence provided is generally credible and 
competent, lack of contemporaneous medical documentation is 
not an absolute bar to the ability to establish a claim).     
      
The veteran thus far has undergone various VA psychiatric 
examinations regarding the condition claimed, however, only 
the February 1999 examination has discussed the subject of 
the etiology of his condition, and it did not then take into 
account    the above evidence as to potential relevant 
incidents from service.  So another examination is necessary 
to comprehensively address the etiology of the     presently 
diagnosed psychiatric disorder.  See 38 U.S.C.A. § 5103A(d);                                 
38 C.F.R. § 3.159(c)(4) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines    it is necessary 
to decide the claim).  

Additionally, with regard to claims on appeal for present 
conditions attributable to head trauma (including that of 
headaches as secondary to such injury), VA examination is 
necessary to clarify the diagnosis and etiology of the 
conditions claimed.  Relevant to these claims, the veteran 
has requested entitlement to the residuals of a head trauma, 
which he explained consisted of injury to the right frontal 
part of the face near the nose and eyes, following a severe 
accident.           He identified as residual effects of the 
injury a nasal deformity, perpetual headaches, and a vision 
problem.  There is evidence obtained as to a history of 
evaluation and treatment for at least some of these 
conditions, including recent treatment for headaches, and an 
October 1987 septoplasty to treat a deviated septum.  Since 
there is the potential existence of a current disability (and 
as to      his headaches, that may be other than solely due 
to service-connected sinusitis),         the dispositive 
issue then is whether any of these conditions is attributable 
to        his service. 

Reviewing the evidence obtained with reference to the 
veteran's service,     including SMRs, a September 1969 
clinical records indicates that he was involved in a fight, 
and sustained a cut over the right frontal head region.  (He 
has since been awarded service connected for a scar resulting 
from that incident, and which is also the subject of the 
previous higher rating claim on appeal).  These records, 
specifically, do not substantiate that an actual head trauma 
occurred.  A radiographic skull series at that time was 
negative.  A record two days later reflects that a bandage 
over his head was changed, but does not identify any other 
residual effects attributable to the incident.  There are 
also earlier reports pertaining to evaluation for headaches, 
although these symptoms were instead associated primarily 
with his diagnosed sinusitis condition.  

During the May 2006 Board hearing, however, the veteran 
provided some further detail as to a head injury which he 
states precipitated the onset of headaches, and other related 
symptoms, explaining that the injury was in fact the same 
incident      in which he sustained a cut.  He alleges that 
he recalled having received a blow to the head, and after 
falling to the ground, having asphalt encrusted in his upper 
lip, and some deformity of his nose.  This statement presents 
a plausible foundation      to show he experienced an 
instance of an in-service head injury as claimed, and 
considering also the corroborating documentation as to the 
scar due to an injury to the right forehead.  

Thus, at this point in the development of the claims based 
upon alleged in-service head trauma, an examination is 
warranted to confirm the occurrence of an actual head injury, 
and the subsequent onset of related disabilities (to include 
headaches, and other likely residuals of any head injury).  

Finally, the veteran has provided a copy of an October 1998 
psychiatric report from a private facility, indicating that 
he is in receipt of disability benefits from the Social 
Security Administration (SSA), and also that these pertained 
to his claimed psychiatric condition (although there is no 
indication that the award of benefits was limited to a 
psychiatric disorder).  Thus, a copy of the SSA 
administrative decision to award him benefits and the medical 
records that provided the basis for this agency's decision 
may include findings that are pertinent to the veteran's 
claims that are being remanded.  So these additional records 
must be obtained before deciding his claims. See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).            See also 38 
C.F.R. § 3.159(c)(2) (2006).






Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:
	
1.	Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the Social Security 
Administration, and then associate 
these documents with his claims folder. 
These records should include copies of 
any decision on the claim for 
disability benefits, as well as any 
medical records used to make the 
determination of entitlement to such 
benefits,    any hearing transcripts, 
etc.

2.	Also, obtain all relevant VA 
outpatient treatment records dated 
since November 2002 from the San Juan        
VA Medical Center (VAMC), then 
associate all records received with the 
file.

3.	Then schedule the veteran for 
appropriate           VA 
medical examinations concerning his 
claims for service connection for a 
psychiatric disorder,     and residuals 
of a head trauma, including headaches.   

With respect to the psychiatric 
examiner, the examining physician 
should indicate whether           the 
veteran currently has a psychiatric 
disorder, including providing 
confirmation of the previous diagnosis 
of schizophrenic disorder, 
undifferentiated.  If so, then the 
examiner is asked to provide an opinion 
as to whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that the veteran's 
psychiatric disorder 
that is etiologically related to his 
military service -- to include the 
veteran's own account of those 
incidents in service representing the 
onset of a mental health condition,       
in addition to his service records.  

Also, please indicate whether the 
veteran has a psychiatric condition 
involving a psychosis that was 
manifested to at least a compensable 
degree within one-year of discharge 
from service (in January 1971). 
Relevant to this determination, an 
October 1998 report from a private 
hospital indicates that the veteran 
received intermittent treatment for the 
diagnosis of schizophrenic reaction, 
with psychotic features,         which 
commenced as early as January 1973 (and 
up until January 1985).   

With regard to the neurological 
examiner, the physician should 
initially indicate whether it is at 
least as likely as not that the veteran 
experienced an         in-service head 
trauma, based upon both his own account 
of how this injury occurred, and 
records of treatment from service.  If 
so, then please confirm whether the 
veteran experiences one or more current 
conditions with a reasonable likelihood 
of a medical relationship to that prior 
head injury -- including the potential 
likelihood that he has headaches (apart 
from, or in addition to those already 
attributed to a service-connected 
sinusitis), due to the injury.              







To facilitate responding to these 
questions posed, the claims folder and 
a copy of this remand must be made 
available for each examiner's review of 
the veteran's pertinent medical 
history.  It is imperative that the 
questions posed in this remand be 
answered  so VA has sufficient 
information to adjudicate the pending 
claims.

Each examiner should provide their 
respective findings in a completely 
legible examination report.   If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

4.	Then readjudicate the claims for 
service connection for a psychiatric 
disorder, residuals of head trauma, and 
headaches secondary to head trauma, in 
light of the additional evidence 
obtained.  In its further consideration 
of the claim for service connection for 
a psychiatric disorder, the RO (AMC) 
should consider the recent regulatory 
amendment defining the term 
"psychosis," for the purpose of 
application of the provisions for 
presumptive service connection for 
chronic conditions.  See 71 Fed. Reg. 
42,758-42,760 (effective August 28, 
2006).  Also, the readjudication of the 
claim for service connection for 
headaches, secondary to head trauma, 
should include consideration of the 
amendment to the provisions on 
secondary service connection, for 
chronic aggravation of a nonservice-
connected disorder.  See 71 Fed. Reg. 
52,744-47 (Oct. 10, 2006).  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them 
time to respond to it before returning 
the claims to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


